     Case: 4:20-cr-00488-AGF Doc. #: 2 Filed: 09/03/20 Page: 1 of 3 PageID #: 6




                                 UNITED STATES DISTRJCT COURT                  SUPPRESSE"ftLED
                                 EASTERN DISTRJCT OF MISSOURJ
                                       EASTERN DIVISION
                                                                                            SEP -.3,2020
                                                                                          U. S. DISTRICT COURT
UNITED STATES OF AMERJCA,                           )                                   EASTERN DISTRICT OF MO
                                                                                               ST.LOUIS
                                                    )
Plaintiff,                                          )
                                                    )   -
v.                                                  ) No.
                                                    )
                                                             4:20-cr-00488 AGF/DDN
IAN MULLIGAN,                                       )
                                                    )
Defendant.                                          )


                                          INDICTMENT

                                            COUNT I

       The Grand Jilly charges that:

       At all times pertinent to the charges in this indictment:

       1. Federal law defined the term:

       (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

       (b) "sexually explicit conduct" to mean actual or simulated

              (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

              anal, whether between persons of the same or opposite sex,

              (ii) bestiality,

              (iii) masturbation,

              (iv) sadistic or masochistic abuse, or
          Case: 4:20-cr-00488-AGF Doc. #: 2 Filed: 09/03/20 Page: 2 of 3 PageID #: 7

                     (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

                     § 2256(2)(A)); and

             (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high
                                     ~




speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C. § 2256(6)).

             (d) "child pornography" to mean any visual depidion, including any photograph, film,

yideo, picture, or computer or computer-generated image or picture, whether made or produced

by electronic, mechanical, or other means, of sexually explicit conduct, where-:..

                     (A) the production of such visual depiction involves the use of a minor engaging

                     in sexually explicit conduct; or

                     (B) such visual depiction has been created, adapted, or modified to appear that an

identifiable minor is engaging in sexually explicit conduct. (18 U.S.C. § 2256(8)).

             2.      The "Internet" was, and is, a computer corrvnunications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and
      I
  I
receive graphic files.

             3. Between on or about April 30, 2019, and September 3, 2019, in the Eastern District of

Missouri, and elsewhere,

                                                IAN P. MULLIGAN

the Defendant herein, did knowingly distribute and/or receive material that         ~ontained   image files

of child pornography using any means and facility of interstate and foreign commerce, to wit the

Defendant knowingly distributed and/or received image files of child pornography via the internet,

to include but not limited to the following:

          a. A video file entitled "suhot_.avi," depicting a prepubescent female child with her mouth on
         Case: 4:20-cr-00488-AGF Doc. #: 2 Filed: 09/03/20 Page: 3 of 3 PageID #: 8
Ii
l           the penis of an adult, ,

        b. An.image file entitled "$ROIFBDF.jpg," depicting a prepubescent male child being anally

            sodomized by an adult penis,

        c. An image file entitled "real lolicon 1 (48).jpg," depicting a prepubescent female child with

            her mouth on an adult penis,

     in violation of Title 18, United States Code, Section 2252A(a)(2).



                                                  A TRUE BILL.



                                                  FOREPERSON


        JEFFREY B JENSEN
        United States Attorney



        JILLIAN S. ANDERSON, #53918(MO)
        Assistant United States Attorney
        jillian.anderson@usdoj.gov
